Citation Nr: 1747696	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-28 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Jon Daugharty, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corp from May 1966 to September 1969 with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2016, the Veteran presented sworn testimony during a Video-Conference Board hearing in Newark, New Jersey, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran was in Vietnam during his active service.

2.  The Veteran has a current diagnosis of ischemic heart disease. 


CONCLUSION OF LAW

The Veteran is presumed to have been exposed to herbicides during service and ischemic heart disease is presumed to have been the result of active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307(a)(6), 3.309(e) (2016).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the Board is granting the Veteran's appeal there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to his claim, given that any error would be harmless.

Presumptive Service Connection - Certain Herbicide Agents

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, ischemic heart disease shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6)(ii) are met, even though there is no record of such disease during service. 

Merits

The Veteran contends that his ischemic heart disease is related to his exposure to herbicides in Vietnam.  The Board, upon review of the evidence, agrees.

There is no dispute as to the Veteran service in Vietnam and is presumed to have been exposed to herbicides therein.  The sole issue in this case is whether the Veteran's heart disability can be classified as an ischemic heart disease which is a disability presumed to be due to herbicide exposure.  The Veteran in his August 2016 hearing presented an August 2016 Ischemic Heart Disease Disability Benefits Questionnaire wherein a medical expert wrote that the Veteran has ischemic heart disease.  The Board finds the evidence probative and definitive on the matter of whether the Veteran's heart disability is ischemic heart disease, and as such, finds that the Veteran is entitled to service connection for ischemic heart disease as due to presumed exposure to certain herbicides during his active duty service in Vietnam. 38 C.F.R. §§ 3.307, 3.309 (2016).


ORDER

Entitlement to service connection for ischemic heart disease is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


